Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 limitation “the direct piezoelectric unit is configured to” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Claim elements in this application that use the word “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.
112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ying-wei (CN 108899353 hereinafter Liu) in view of  Li, Hai-sheng (CN 200944563 Y hereinafter Li).
Referring to claim 1, Liu discloses a vibrator (driving the piezoelectric structure (71,72,73) to generate deformation, the piezoelectric structure in inverse piezoelectric effect, the piezoelectric structure to generate an electrical signal, the OLED display unit emits light continuously changes along with the change of the display image, changing the deformability of the photoinduced structure, drives piezoelectric structure vibrating at a certain frequency, to generate electric energy; see the translated version, highlighted paragraphs), comprising: 
a substrate (1; Fig. 9); and 
a piezoelectric component (first electrode 71, piezoelectric 72, second electrode 73; Fig. 9) and a light-emitting component (light emitting layer 13, photostricture 74; Fig. 9) located on the substrate (1; Fig. 9);
wherein the piezoelectric component (71,72,73; Fig. 9) comprises an inverse piezoelectric unit (driving the piezoelectric structure (71,72,73) to generate deformation, the piezoelectric structure in inverse piezoelectric effect; see the translated version, highlighted paragraphs);
the light-emitting component (13,74; Fig. 9) comprises a direct piezoelectric unit (Photostrictive structure 74; Fig. 9) and a light-emitting unit (light emitting layer 13; Fig. 9) (the light emitting side of the OLED light-emitting unit form a Photostrictive structure and a piezoelectric structure; see the translated version, highlighted paragraphs, and Fig. 9);
the inverse piezoelectric unit (71,72,73; Fig. 9) is in contact and connected to the direct piezoelectric unit (Photostrictive structure 74; Fig. 9) (Photostrictive structure 74 by light of laser, deformed, driving the piezoelectric structure (71,72,73) to generate deformation, the piezoelectric structure (71,72,73) in inverse piezoelectric effect, the piezoelectric structure to generate an electrical signal; see the translated version, highlighted paragraphs, and Fig. 9), and the direct piezoelectric unit  (74; Fig. 9) is electrically connected with the light-emitting unit (13; Fig. 9) (the OLED light emitting unit of the light emitting side formed Photostrictive structure and in contact with the Photostrictive structure of the photoinduced structure receiving the OLED light emitting unit emits light; see the translated version, highlighted paragraphs, and Fig. 9);
the piezoelectric component (71,72,73; Fig. 9) is configured to receive an electrical signal to make the inverse piezoelectric unit deform, to drive the direct piezoelectric unit (74; Fig. 9) to deform (Photostrictive structure 74 by light of laser, deformed, driving the piezoelectric structure (71,72,73) to generate deformation, the piezoelectric structure in inverse piezoelectric effect, the piezoelectric structure (71,72,73) to generate an electrical signal; see the translated version, highlighted paragraphs, and Fig. 9); and
the direct piezoelectric unit (74; Fig. 9) is configured to generate a current when deformation occurs (Photostrictive structure 74 by light of laser, deformed, driving the piezoelectric structure (71,72,73) to generate deformation, the piezoelectric structure in inverse piezoelectric effect, the piezoelectric structure (71,72,73) to generate an electrical signal; see the translated version, highlighted paragraphs, and Fig. 9).
However, Lui as applied above does not specifically disclose the direct piezoelectric unit is configured to generate a current when deformation occurs, to drive the light-emitting unit to emit light.
In an analogous art, Li discloses the direct piezoelectric unit is configured to generate a current when deformation occurs, to drive the light-emitting unit to emit light (the piezoelectric vibrator does not need battery as power supply, only the vibration body, generated when the vibration deformation piezoelectric ceramic sheet close to the potential difference to drive light emitting diode.; see the translated version, highlighted paragraphs, and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Li to the system of Liu in order to provide a kinetic-energy light-emitting vibration generator piezoelectricity to emit light.
Referring to claim 4, Liu discloses wherein the light-emitting unit comprises an LED electrode (anode 11; Fig. 9) and an LED chip (light emitting layer 13; Fig. 9), the LED electrode (11; Fig. 9)  is electrically connected with the direct piezoelectric unit (74; Fig. 9) (the OLED light emitting unit of the light emitting side formed Photostrictive structure 74 and in contact with the Photostrictive structure of the photoinduced structure receiving the OLED light emitting unit emits light; see the translated version, highlighted paragraphs, and Fig. 9), and the LED electrode (11; Fig. 9) is disposed between the direct piezoelectric electrode (74; Fig. 9) and the LED chip (13; Fig. 9) (anode 11 is between element 13 and element 74; Fig. 9).
Referring to claim 6, Liu discloses wherein the substrate is a transparent substrate (the underlay substrate 1 can be a glass substrate or a quartz substrate, the substrate base plate 1 also can be a flexible substrate, such as a polyimide film; see the translated version, highlighted paragraphs, and Fig. 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ying-wei (CN 108899353 hereinafter Liu) in view of  Li, Hai-sheng (CN 200944563 Y hereinafter Li), and Nagashima (US 2007/0018539 hereinafter Nagashima).
Referring to claim 5, Liu discloses wherein the inverse piezoelectric unit is a piezoelectric ceramic electrode (Liu- Specifically, the piezoelectric layer can be made of piezoelectric ceramic, piezoelectric ceramic belongs to the ferroelectric, has electric domain structure of the domain structure similar to ferromagnetic material. when the outer force to the piezoelectric ceramic and piezoelectric ceramic deformation caused by piezoelectric ceramic internal positive and negative distance between the bound charge reduced; see the translated version, highlighted paragraphs, and Fig. 9).
However, Liu in view of Li as applied above does not specifically disclose the direct piezoelectric unit is an interdigital electrode.
In an analogous art, Nagashima discloses the direct piezoelectric unit is an interdigital electrode (Nagashima- a piezoelectric vibrator (hereinafter, "SAW chip") 3 including a piezoelectric substrate 1 made from, for example, LiTaO.sub.3 (lithium tantalate), an exciting electrode (an interdigital electrode) 2a formed on one principal face (a lower face) of the piezoelectric substrate 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Nagashima to the system of Liu in view of Li in order to allow the cost and size of the piezoelectric device to be reduced.

Claim 9-10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ying-wei (CN 108899353 hereinafter Liu) in view of  Li, Hai-sheng (CN 200944563 Y hereinafter Li), and Ding, Xiao-liang (CN 107203273 hereinafter Ding).
Referring to claim 9, Li discloses the direct piezoelectric unit in the vibrator deforms to generate a current to drive the light-emitting unit in the vibrator to emit light (Li- the piezoelectric vibrator does not need battery as power supply, only the vibration body, generated when the vibration deformation piezoelectric ceramic sheet close to the potential difference to drive light emitting diode.; see the translated version, highlighted paragraphs, and Fig. 2).
However, Liu in view of Li as applied above does not specifically disclose a haptical sensation reproduction apparatus, comprising: 
a touch display device; and 
a controller; 
wherein the touch display device comprises a display component, a touch component and the vibrator according to claim 1, 
the vibrator and the touch component are located on a light-exiting side of the display component, and the vibrator is disposed on a surface, away from the display component, of the touch component; and 
the controller is electrically connected with the vibrator and the touch component, and is configured to acquire a touch signal generated by the touch component, and send an electrical signal to the vibrator according to touch information, so that the inverse piezoelectric unit in the vibrator resonates with the touch component.
In an analogous art, Ding discloses a haptical sensation reproduction apparatus, comprising: 
a touch display device (touch display panel; Figs. 2, 4, and 7-8); and 
a controller (11; Fig. 4); 
wherein the touch display device (touch display panel; Figs. 2, 4, and 7-8) comprises a display component ( display substrate 2; see the translated version, highlighted paragraphs, and Figs. 7-8), a touch component (14; Figs. 7-8) and the vibrator (13; Figs. 2, 4, and 7-8) (the display surface according to the touch signal to generate micro-vibration, so as to simulate different material texture to make human body feel. wherein the feedback layer 13 comprises a piezoelectric material, the back layer 13 to inverse piezoelectric mode to generate vibration so as to simulate the tactile texture of different materials. feedback layer 13 made of piezoelectric material; see the translated version, highlighted paragraphs, and Figs. 2, 4, and 7-8) according to claim 1, 
the vibrator (13; Figs. 2, 4, and 7-8) and the touch component (14; Figs. 7-8) are located on a light-exiting side of the display component (feedback layer 13 and touch layer 14 on the side of light-exiting side at layer 21; see Fig. 7), and the vibrator (13; Fig. 3) is disposed on a surface, away from the display component (display substrate 2; see the translated version, highlighted paragraphs, and Figs. 7-8), of the touch component (14; Figs. 7-8); and 
the controller (11; Fig. 2) is electrically connected with the vibrator (13; Fig. 2) and the touch component (14; Fig. 2), and is configured to acquire a touch signal generated by the touch component (14; Fig. 2) (control unit 11 according to the touch signal to generate the touch signal of the touch electrode 141, the duration setting time provides variable frequency signal, when applying variable voltage on the touch electrode 141, due to the inverse piezoelectric effect, the piezoelectric material of the corresponding area to generate vibration.; see the translated version, highlighted paragraphs, Fig. 4), and send an electrical signal to the vibrator (13; Fig. 2) according to touch information, so that the inverse piezoelectric unit in the vibrator (13; Fig. 2) resonates with the touch component (14; Fig. 2) (control unit 11 according to the touch signal to generate the touch signal of the touch electrode 141, the duration setting time provides variable frequency signal, when applying variable voltage on the touch electrode 141, due to the inverse piezoelectric effect, the piezoelectric material of the corresponding area to generate vibration.; see the translated version, highlighted paragraphs, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ding to the system of Liu in view of Li in order to allow a user to feel the texture tactile experience of a touch effect at the of the touch display device.
Referring to claim 10,  Liu in view of Li and Ding  is silent on “the plurality of vibrators are disposed in a vertical array on the touch component”.  Liu as modified by Ding discloses wherein a vibrator (Ding- feedback layer 13; Fig. 8) is disposed on the touch component (Ding- touch layer 14; Fig. 8).  Thus, it would have been obvious to one of ordinary skill in the art to understand that the feedback layer 13 comprises a plurality  of the vibrators disposed on the touch layer 14 in order to allow a user to feel the texture tactile experience of a touch effect at the of the touch display device.
Referring to claim 12, Liu discloses wherein the light-emitting unit comprises an LED electrode (anode 11; Fig. 9) and an LED chip (light emitting layer 13; Fig. 9), the LED electrode (11; Fig. 9)  is electrically connected with the direct piezoelectric unit (74; Fig. 9) (the OLED light emitting unit of the light emitting side formed Photostrictive structure 74 and in contact with the Photostrictive structure of the photoinduced structure receiving the OLED light emitting unit emits light; see the translated version, highlighted paragraphs, and Fig. 9), and the LED electrode (11; Fig. 9) is disposed between the direct piezoelectric electrode (74; Fig. 9) and the LED chip (13; Fig. 9) (anode 11 is between element 13 and element 74; Fig. 9).
Referring to claim 14, Liu discloses wherein the substrate is a transparent substrate (the underlay substrate 1 can be a glass substrate or a quartz substrate, the substrate base plate 1 also can be a flexible substrate, such as a polyimide film; see the translated version, highlighted paragraphs, and Fig. 9).
Referring to claim 16, Liu discloses acquiring an apparatus image on a light-exiting side of the haptical sensation reproduction apparatus, and
acquiring a vibration waveform according to a light-emitting image of a vibrator of the haptical sensation reproduction apparatus in the apparatus image (Photostrictive structure by light of laser, deformed, driving the piezoelectric structure to generate deformation, the piezoelectric structure in inverse piezoelectric effect, the piezoelectric structure to generate an electrical signal, the OLED display unit emits light continuously changes along with the change of the display image, changing the deformability of the photoinduced structure, drives piezoelectric structure vibrating at a certain frequency, to generate electric energy; see the translated version, highlighted paragraphs).
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ying-wei (CN 108899353 hereinafter Liu) in view of  Li, Hai-sheng (CN 200944563 Y hereinafter Li), Ding, Xiao-liang (CN 107203273 hereinafter Ding), and Nagashima (US 2007/0018539 hereinafter Nagashima).
Referring to claim 13, Liu discloses wherein the inverse piezoelectric unit is a piezoelectric ceramic electrode (Liu- Specifically, the piezoelectric layer can be made of piezoelectric ceramic, piezoelectric ceramic belongs to the ferroelectric, has electric domain structure of the domain structure similar to ferromagnetic material. when the outer force to the piezoelectric ceramic and piezoelectric ceramic deformation caused by piezoelectric ceramic internal positive and negative distance between the bound charge reduced; see the translated version, highlighted paragraphs, and Fig. 9).
However, Liu in view of Li, and Ding as applied above does not specifically disclose the direct piezoelectric unit is an interdigital electrode.
In an analogous art, Nagashima discloses the direct piezoelectric unit is an interdigital electrode (a piezoelectric vibrator (hereinafter, "SAW chip") 3 including a piezoelectric substrate 1 made from, for example, LiTaO.sub.3 (lithium tantalate), an exciting electrode (an interdigital electrode) 2a formed on one principal face (a lower face) of the piezoelectric substrate 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Nagashima to the system of Liu in view of He, and Ding in order to allow the cost and size of the piezoelectric device to be reduced.




Claim Objections
Claims 2-3 , 7-8, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 2, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the piezoelectric component further comprises a top electrode and a bottom electrode;
the bottom electrode, the inverse piezoelectric unit and the top electrode are disposed in layer configuration on the substrate;
the inverse piezoelectric unit is disposed between the bottom electrode and the substrate;
a surface, away from the bottom electrode, of the inverse piezoelectric unit is provided with the top electrode and the direct piezoelectric unit on a same layer; and
a surface, away from the inverse piezoelectric unit, of the direct piezoelectric unit is electrically connected with the light-emitting unit”.
Referring to claim 3 is objected upon dependent claim 2.
Referring to claim 7, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “a manufacturing method of the vibrator according to claim 1, comprising:
providing a substrate;
forming a bottom electrode on the substrate; 
forming an inverse piezoelectric unit on a surface, away from the substrate, of the bottom electrode; 
forming a top electrode and a direct piezoelectric unit on a same surface, away from the bottom electrode, of the inverse piezoelectric unit; 
polarizing the bottom electrode and the top electrode; and 
providing a light-emitting unit, wherein the light-emitting unit is welded on a surface, away from the inverse piezoelectric unit, of the direct piezoelectric unit”.
Referring to claim 8 is objected upon dependent claim 7.
Referring to claim 11, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the piezoelectric component further comprises a top electrode and a bottom electrode; 
the bottom electrode, the inverse piezoelectric unit and the top electrode are disposed in laver configuration on the substrate;
the inverse piezoelectric unit is disposed between the bottom electrode and the substrate; 
a surface, away from the bottom electrode, of the inverse piezoelectric unit is provided with the top electrode and the direct piezoelectric unit on a same layer; and 
a surface, away from the inverse piezoelectric unit, of the direct piezoelectric unit is electrically connected with the light-emitting unit”.
Referring to claim 15 is objected upon dependent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                  /NELSON M ROSARIO/            Examiner, Art Unit 2624                                                  Primary Examiner, Art Unit 2624